Title: From George Washington to Benjamin Lincoln, 31 August 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Rocky Hill Augst 31 1783
                        
                        I enclose you the Copy of a Letter from Captn Segond in behalf of himself & Lieut. Boulieu, the only
                            remaining Officers of Pulaski’s Legion—if the peculiar circumstances of those Gentlemen, are such as will exclude them
                            from emoluments to which they ought to be intitled in common with other officers, and if it shall not be in your power to
                            give adequate relief, I must request you will be pleased to lay their case before Congress & take the orders of
                            that Honble Body on the subject—I judged this the proper channel of application & have referred Capt. Segond to
                            you accordingly; informing him at the same time that he must be under a mistake as to the obligations of his Parole, from
                            which I conceived him to be wholly & absolutely liberated—I have the honor to be &c.

                    